Exhibit 10.2
BROADCOM CORPORATION
PERFORMANCE BONUS PLAN
(as amended and restated March 11, 2009)
     I. PURPOSES OF THE PLAN
          A. The Broadcom Corporation Performance Bonus Plan (the “Plan”) is
intended to promote the interests of Broadcom Corporation (the “Company”) and
its shareholders by establishing a compensation program to provide key employees
with incentive awards tied to the achievement of goals relating to the
performance of the Company and/or the achievement of individual performance
goals.
          B. The Plan shall be in effect for the year ending December 31, 2007
and for each of the next four (4) years through the year ending December 31,
2011. Each year for which the Plan is in effect shall be designated a “Plan
Year,” and bonuses may be earned under the Plan on the basis of the Company’s
performance for each Plan Year.
     II. PLAN ADMINISTRATION
          A. The Plan shall be administered by the Compensation Committee of the
Company’s Board of Directors. The Compensation Committee in its capacity as
administrator of the Plan (the “Plan Administrator”) shall have full power and
authority (subject to the express provisions of the Plan) to:
          (i) establish the specific performance objectives that must be
attained for each Plan Year at one or more designated levels (e.g. threshold,
above-threshold, target and above-target);
          (ii) establish the maximum bonus pool to be paid in total under the
Plan for each Plan Year.
          (iii) set the bonus potential for each eligible participant at each
designated level of performance; and
          (iv) approve the actual bonus (if any) to be paid to each participant.
          B. The Plan Administrator shall also have full power and authority to
interpret and construe the provisions of the Plan and adopt rules and
regulations for the administration of the Plan.
          C. Decisions of the Plan Administrator shall be final and binding upon
all parties who may have an interest in the Plan or any bonus amount payable
under the Plan.

 



--------------------------------------------------------------------------------



 



     III. ELIGIBILITY AND PARTICIPATION
          A. The individuals eligible to participate in the Plan shall be
limited to (i) all employees of the Company (or its subsidiaries) at the level
of Director or above and (ii) any other employees of the Company (or its
subsidiaries) identified by management as key contributors to the Company’s
growth and financial success and selected for participation in the Plan, subject
to the approval the Company’s Chief Executive Officer and the Plan
Administrator. All Section 16 Officers shall be eligible to participate in this
Plan for the 2008 Plan Year and for each subsequent Plan Year thereafter.
However, if a Section 16 Officer is selected for participation in the Executive
Officer Bonus Plan for any given Plan Year, then that Section 16 officer shall
not be eligible to participate in this Plan for that same Plan Year.
          B. An individual selected for participation in the Plan shall cease to
be a participant and shall not be entitled to any bonus payment under the Plan
for a given Plan Year if that participant ceases Employee status for any reason
prior to the date that bonuses for that Plan Year are paid under the Plan (the
“Distribution Date”); provided, however, that the following participants may, in
the Plan Administrator’s sole discretion, receive all or a portion of the bonus
to which they would otherwise be entitled pursuant to the provisions of Articles
IV and V below for that Plan Year had they continued in Employee status through
such Distribution Date:
          (i) any participant who ceases Employee status prior to the
Distribution Date by reason of death or Disability; provided, however, that such
individual shall at a minimum be paid on the Distribution Date a pro-rated
portion of the individual bonus he or she would have otherwise become entitled
pursuant to Articles IV and V on the basis of the bonus pool established in
accordance herewith for the Plan Year within the Plan Period in which such death
or Disability occurs, with such pro-ration to be in accordance with such
individual’s period of active service within such Plan Period; and
          (ii) any participant whose Employee status terminates under special
circumstances that warrant, in the Plan Administrator’s sole discretion, a full
or pro-rated bonus award under the Plan for the applicable Plan Period.
               In addition, a full or pro-rated bonus shall be paid to any
participant whose Employee status terminates under circumstances that entitle
that individual to such a full or pro-rata bonus for the applicable Plan Period
pursuant to the express terms of any agreement or arrangement to which that
individual and the Company are parties.
          C. For purposes of this Article III, the following definitions shall
be in effect:
          (i) A participant shall be deemed to continue in “Employee” status for
so long as that individual remains in the employ of the Company or any
subsidiary of the Company.

2



--------------------------------------------------------------------------------



 



          (ii) A participant shall be deemed to have ceased Employee status by
reason of a “Disability” if such cessation of Employee status is occasioned by
his or her inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which is expected to
result in death or has lasted or can be expected to last for a continuous period
of twelve (12) months or longer.
          (iii) The “Plan Period” shall mean the period beginning with the first
day of the Plan Year and ending with the Distribution Date for the bonuses
payable with respect to that Plan Year.
          (iv) A “Section 16 Officer” shall mean any executive officer of the
Company who is subject to the short-swing profit liability provisions of
Section 16 of the Securities Exchange Act of 1934, as amended.
          (v) Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a “subsidiary”
of the Company, provided that each such corporation (other than the last
corporation in the unbroken chain) owns, at the time of determination, stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
          D. A participant who is absent from active Employee status for a
portion of a Plan Period by reason of an authorized leave of absence shall not
be deemed to have ceased Employee status during the period of that leave.
However, any bonus to which such participant may otherwise become entitled under
the Plan for that Plan Year may be pro-rated based on the portion of the Plan
Period during which that individual is in active working status and not on such
leave of absence, unless the Plan Administrator otherwise deems it appropriate
under the circumstances to provide that individual with a full bonus for the
Plan Period.
     IV. DETERMINATION OF PERFORMANCE GOALS AND POTENTIAL BONUS POOL AMOUNTS
          A. Participants will be eligible to receive cash awards under the Plan
for each Plan Year for which one or more performance objectives established for
that Plan Year by the Plan Administrator are attained. The Plan Administrator
shall, as soon as practicable at the beginning of each Plan Year, establish the
specific performance objectives for that Plan Year. In no event may a
performance objective be established at a time when there exists no substantial
uncertainty as to its attainment.
          B. For the Plan Year ended December 31, 2007, the applicable
performance objectives were set on the basis of the following measures: (i) net
revenue, (ii) non-GAAP gross margin, (iii) non-GAAP operating margin,
(iv) non-GAAP earnings per share and (v) non-GAAP free cash flow. In determining
whether the non-GAAP measures under clauses (ii), (iii), (iv) and (v) were
attained, the Plan Administrator applied the dollar amounts that the Company
reported for those items in accordance with U.S. generally accepted accounting
principles (“GAAP”), as adjusted for certain non-cash, non-recurring,
extraordinary and other items set forth in Paragraph IV.D.

3



--------------------------------------------------------------------------------



 



          C. For the Plan Year ended December 31, 2008, the Plan Administrator
set the applicable performance objectives on the basis of the following
measures: (i) net revenue; (ii) non-GAAP earnings per share and (iii) working
capital, as measured by days sales outstanding and inventory turns. In
determining whether the non-GAAP measures under clauses (ii) and (iii) were
attained, the Plan Administrator applied the dollar amounts that the Company
reported for those items in accordance with GAAP as adjusted for certain
non-cash, non-recurring, extraordinary and other items set forth in
Paragraph IV.E. Each of the three performance objectives for the 2008 Plan Year
was measured separately in terms of actual level of attainment and weighted as
follows in determining the actual dollar amount of the total bonus pool: (i) the
net revenue objective at 0.4, (ii) non-GAAP earnings per share objective at 0.4
and (iii) working capital objective at 0.2.
          D. For the Plan Year ending December 31, 2009, the Plan Administrator
shall set the applicable performance objectives on the basis of the following
measures: (i) revenue growth (excluding extraordinary items at the discretion of
the Plan Administrator) as measured in relation to the revenue growth of one or
more peer companies or identified industry segments, (ii) net cash provided by
operations (excluding extraordinary items at the discretion of the Plan
Administrator) and (iii) corporate and individual performance and achievements,
as measured and assessed in such terms and objectives as the Plan Administrator
may determine in its sole discretion. Each of the performance objectives for the
2009 Plan Year shall be measured separately in terms of actual level of
attainment and shall be weighted as follows in determining the actual dollar
amount of the total bonus pool: (i) relative revenue growth at forty percent
(40%), (ii) net cash provided by operations at forty percent (40%) and
(iii) corporate and individual performance and achievements as measured and
assessed by the Plan Administrator at twenty percent (20%).
          E. For each subsequent Plan Year during the term of the Plan, the
performance objectives may include one or more of the measures used as the 2007,
2008 or 2009 Plan Year performance objectives as well as one or more of the
following: (i) return on total shareholder equity; (ii) net income or operating
income; (iii) earnings before interest, taxes, deprecation, amortization and
stock-based compensation costs, or operating income before depreciation and
amortization; (iv) return on assets, capital or investment; (v) market share in
one or more markets; (vi) cost reduction goals; (vii) budget comparisons;
(viii) implementation or completion of projects or processes strategic or
critical to the Company’s business operations; (ix) measures of customer
satisfaction; (x) the formation of joint ventures, research and development
collaborations, marketing or customer service collaborations, or the completion
of other corporate transactions intended to enhance the Company’s revenue or
profitability or expand its customer base; (xi) completion of project
milestones; and (xii) any combination of, or a specified increase in, any of the
foregoing provided, however, that for purposes of items (ii) and (vi) above (as
well as items (ii), (iii), (iv) and (v) of Paragraph IV.B and items (ii) and
(iii) of Paragraph IV.C above), the Plan Administrator may, at the time the
performance objects are established, specify certain adjustments to such items
as reported in accordance with GAAP, which will exclude from the calculation of
those performance objectives one or more of the following: certain charges
related to acquisitions, stock-based compensation, employer payroll tax expense
on certain stock option exercises, settlement costs, restructuring costs, gains
or

4



--------------------------------------------------------------------------------



 



losses on strategic investments, non-operating gains, certain other non-cash
charges, valuation allowance on deferred tax assets, and the related income tax
effects, purchases of property and equipment, and any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30.
In addition, such performance objectives may be based upon the attainment of
specified levels of the Company’s performance under one or more of the measures
described above relative to the performance of other entities and may also be
based on the performance of any of the Company’s business groups or division
thereof or any parent or subsidiary.
          F. For each performance objective, the Plan Administrator may
establish up to four (4) designated levels of attainment: threshold,
above-threshold, target and above-target levels of attainment.
          G. The Plan Administrator shall also establish the maximum bonus pool
to be paid in total under the Plan for each designated level of performance for
a Plan Year.
               - For the Plan Year ended December 31, 2007, the maximum bonus
pool payable at each designated level of performance was as follows: for
performance of each objective at the threshold level, the pool was set at $0;
for performance of each objective at the above-threshold level, the pool was set
at $7,550,000; for performance of each objective at the target level, the pool
was set at $15,100,000; and for performance of each objective at the
above-target level the pool was set at $22,650,000.
               - For the Plan Year ended December 31, 2008, the maximum bonus
pool payable at each designated level of performance was as follows: for
performance of each objective at threshold level, the pool was set $0; for
performance of each objective at the target level, the pool was set at
$24,000,000; and for performance of each objective at the above-target level the
pool was set at $45,600,000.
               - For the Plan Year ending December 31, 2009, the bonus pool
payable at each designated level of performance shall be as follows: for
performance at the threshold level, the pool shall be $0; if each of the two
financial objectives is attained at the target level, then the pool with the 20%
discretionary component shall be $40,000,000; and if each of the two financial
objectives is attained the at the above-target level, then the pool with the 20%
discretionary component shall be $80,000,000.
          H. The actual bonus pool for each Plan Year shall be determined by the
Plan Administrator in whole or in part on the basis of the Company’s actual
performance relative to each of the performance objectives established for that
Plan Year; provided, however, that the Plan Administrator shall have the full
power and authority to increase or decrease the total actual bonus pool as so
determined for any Plan Year as it deems appropriate or advisable. Accordingly,
for any Plan Year the actual bonus pool may, in the Plan Administrator’s
discretion, be funded in an amount that exceeds the maximum bonus pool that
would otherwise result solely on the basis of the attained level of the
applicable performance objectives for that Plan Year. Each performance objective
shall be measured separately in terms of actual level of attainment and shall be
weighted, equally or in such other proportion as the Plan Administrator shall
determine at the time such performance objectives are established, in
determining the actual

5



--------------------------------------------------------------------------------



 



total bonus pool. For example, if five (5) performance objectives are
established and weighted equally, then each of those objectives attained at
target level will contribute to the total bonus pool for the Plan Year in an
amount equal to twenty percent (20%) of the total bonus pool payable at target
level for that Plan Year, and each objective attained at above-target level will
contribute to the total bonus pool for that Plan Year in an amount equal to
twenty percent (20%) of the total bonus pool at above-target level. If the
actual level of attainment for any performance objective is between two
specified levels, then the bonus amount attributable to that performance
objective shall be interpolated on a straight-line basis or on such other basis
as determined by the Plan Administrator prior to the start of that Plan Year.
The dollar amount of the actual bonus pool shall be determined by the Plan
Administrator as soon as administratively practicable following the completion
of the audit of the Company’s financial statements for the applicable Plan Year
by the Company’s independent registered public accounting firm.
     V. INDIVIDUAL BONUS AWARDS
          A. The actual bonus award to be made to each participant who is a
Section 16 Officer shall be determined at the sole discretion of the Plan
Administrator, and the actual bonus award made to each participant who is not a
Section 16 Officer shall be approved by the Plan Administrator, based upon the
recommendation of the Company’s management. The amount of the actual bonus
awarded to each participant shall be determined at the sole discretion of the
Plan Administrator, and the amount of the actual bonus recommended for each
participant who is not a Section 16 Officer shall be at the sole discretion of
the Company’s management. Accordingly, the actual bonus award for each
participant may be more or less than the individual bonus pool allocation that
would otherwise be established for that participant based solely on the attained
level of the performance objectives in effect for the Plan Year to which that
bonus relates.
          B. Except as otherwise provided in Paragraph III.B, no participant
shall accrue any right to receive a bonus award under the Plan unless and until
that participant remains in Employee status through the Distribution Date.
Accordingly, no bonus payment shall be made to any participant who ceases
Employee status prior to the Distribution Date, provided, however, that the
provisions of Paragraph III.B shall govern the bonus entitlement of participants
whose Employee status terminates under the various circumstances set forth in
those provisions.
          C. The Distribution Date for the individual bonus amount payable to
each participant for a particular Plan Year shall occur as soon as practicable
following the completion of that Plan Year and the Plan Administrator’s
determination of the actual performance levels for that Plan Year, but in no
event shall such Distribution Date occur at any time prior to the date the
Company’s independent registered public accounting firm completes its audit of
the Company’s financial statements for that Plan Year or at any time after the
last day of the calendar year immediately succeeding such Plan Year
          D. All bonus payments shall be made in cash, subject to the Company’s
collection of all applicable federal, state and local income and employment
withholding taxes.

6



--------------------------------------------------------------------------------



 



     VI. GENERAL PROVISIONS
          A. The Plan and all rights hereunder shall be construed, administered
and governed in all respects in accordance with the laws of the State of
California without resort to its conflict-of-laws provisions. If any provision
of the Plan shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue in full force
and effect.
          B. The Plan Administrator may at any time amend, suspend or terminate
the Plan, provided such action does not adversely affect the rights and
interests of participants accrued to date under the Plan or otherwise impair
their ability to earn a bonus award based upon the performance objectives
established by the Plan Administrator for the Plan Year.
          C. Neither the action of the Company in establishing or maintaining
the Plan, nor any action taken under the Plan by the Plan Administrator, nor any
provision of the Plan itself shall be construed to grant any person the right to
remain in Employee status for any period of specific duration, and each
participant shall at all times remain an Employee at-will and may accordingly be
discharged at any time, with or without cause and with or without advance notice
of such discharge.
          D. Should a participant die before payment is made of the actual bonus
to which he or she has become entitled under the Plan, then that bonus shall be
paid to the executor or other legal representative of his or her estate.
          E. No participant shall have the right to transfer, alienate, pledge
or encumber his or her interest in the Plan, and such interest shall not (to the
maximum permitted by law) be subject to the claims of the participant’s
creditors or to attachment, execution or other process of law.
          F. The terms and conditions of the Plan, together with the obligations
and liabilities of the Company that accrue hereunder, shall be binding upon any
successor to the Company, whether by way of merger, consolidation,
reorganization or other change in ownership or control of the Company.
          G. No amounts accrued or earned under the Plan shall actually be
funded, set aside or to otherwise segregated prior to actual payment. The
obligation to pay the bonuses that actually become due and payable under the
Plan shall at all times be an unfunded and unsecured obligation of the Company.
Participants shall have the status of general creditors and shall look solely
and exclusively to the general assets of the Company for payment.
          H. Any disputes between the Company and a participant arising out of
or relating to the Plan, his or her entitlement to any bonus award hereunder or
the amount or method of payment of such award shall be settled exclusively by
binding arbitration to be held in the county in which the participant is (or has
most recently been) employed by the Company (or any subsidiary) at the time of
such arbitration. The arbitration proceedings shall be governed by (i) the
national rules of the American Arbitration Association then in effect for the
resolution of employment disputes and (ii) the Federal Arbitration Act. The
decision of the arbitrator shall be

7



--------------------------------------------------------------------------------



 



final and binding on the parties to the arbitration and shall be in lieu of the
rights those parties may otherwise have to a jury trial.

8